Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
This communication is responsive to RCE Amendment filed on 02/10/2021.
Claims 1-17 are pending in this application.  Claims 1, 9, 17 are independent claims. This Office Action is made Final.


Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”, US PG-Pub. 2015/0061842 A1) in view of Shim et al. (“Shim”, US PG-Pub 2016/0360344 A1).
Re-claims 1, 9 and 17,
Yoon teaches an electronic apparatus, a method and a computer-readable recording medium comprising:
communication circuitry configured to communicate with an external apparatus; a display, a sensor; and a processor (Fig. 1, [0053]. Yoon describes the mobile device 100 with Wireless communication unit 110, a display 151, a Sensing unit 140 with plurality of sensors, a Controller 180) configured to:
identify a user motion relative to the sensor based on a value sensed by the sensor and control the communication circuitry to transmit to the external apparatus a control command corresponding to the control with respect to the function being executed by the external apparatus based on the user motion (Figs. 5, 6b, 7, 9, 11, [0133, 0136]. Yoon describes the remote-control mode (shown in Fig. 6b) to transmit the control command identified by user gesture motion to the external device 200 to process the function executed by the external device 200 when the electronic device 100 is on the stretch forward arm shown in Fig. 6b or closer to the controlled external device 200 shown in Fig. 9).
Yoon does not specifically teach: 
identify whether a control with respect to a function being executed by the external apparatus is required based on an information received from the external apparatus through the communication circuitry; based on the control with respect to the function being executed by the external apparatus being required, control the display to display an image for indicating a position of the electronic apparatus.
However, Shim teaches:
identify whether a control with respect to a function being executed by the external apparatus is required based on an information received from the external apparatus through the communication circuitry; based on the control with respect to the function being executed by the external apparatus being required, control the display to display an image for indicating a position of the electronic apparatus (Figs. 4-7, 9, [0009, 0169]. Shim describes the concept of connecting a mobile device to and control an external device (i.e. device 710) indicating the mobile device position is within a predetermined distance from the external device. When the connected external device 710 is required to be operated selected by user, the notification information image (i.e. 720, 730, 740, etc.) is displayed on the mobile device for further remote control the function being executed by the external device 710).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the switching controlled 

Re-claims 2 and 10,
in addition to what Yoon-Shim teaches in claims 1 and 9, Yoon also teaches the apparatus and method, wherein the sensor is arranged in a predetermined direction, and wherein the processor is further configured to identify the user motion based on change in the value sensed by the sensor (Figs. 1, 7, 11, [0120, 0151]. Yoon describes the sensing unit 140 sensors identify the user gesture motion to create the remote control commands for the external device 200).

Re-claims 3 and 11,
in addition to what Yoon-Shim teaches in claims 2 and 10, Yoon also teaches the apparatus and method, wherein the processor is further configured to identify the user motion based on a pattern of the value sensed by the sensor (Figs. 1, 7, 11, [0139, 0148]. Yoon describes the sensing unit 140 sensors identify the user gesture motion (as user motion based on the pattern) to create the remote control commands for the external device 200).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Shim, and further in view of Fleizach (US PG-Pub 2014/0380249 A1).
Re-claims 4 and 12,
(Fig. 1, [0120]. Yoon describes the Proximity sensor 141, Illuminance sensor 142, photosensor using light source to determine the gesture motion (known as optical sensor), etc.).
In addition to what Yoon teaches above, Fleizach also teaches the apparatus and method, wherein the sensor comprises at least an optical sensor (Fig. 7, [0058]. Fleizach describes the mobile device having an optical sensor to determine a touchless gesture).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings the remote control mode teachings of modified Yoon with the optical sensor of Fleizach to indicate a device comprising an optical sensor to measure the reflection of light to and from an object to determine a gesture motion.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Shim and Fleizach, and further in view of Barnes (US Patent 9965999 B1).
Re-claims 5 and 13,
in addition to what Yoon-Shim-Fleizach teaches the apparatus and method in claims 4 and 12, respectively, Yoon or Fleizach also teaches wherein the sensor is the optical sensor (Fig. 1, [0120]. Yoon describes the photosensor (known as optical sensor). Please see claim 4 rejection above for reference teaching by Yoon and Fleizach).
Modified Yoon fails to teach an apparatus and method, wherein the processor is further configured to control the optical sensor to sense color of external light emitted from the external apparatus, and control the display to display the image with at least one color determined based on a color of the external light emitted from the external apparatus.
However, Barnes teaches:
wherein the processor is further configured to control the optical sensor to sense color of external light emitted from the external apparatus, and control the display to display the image with at least one color determined based on a color of the external light emitted from the external apparatus (Figs. 1, 8, col. 16 lines [12-67] . Barnes describes the concept of displaying the image with the adjusted color output (i.e. second color 118) based at least partly to the ambient brightness 112 of the external environment).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings the remote control mode teachings of modified Yoon with the ambient light adjustment of Barnes to bright up the remote control device for user easily estimate where the remote control device is without looking at it.

Re-claims 6 and 14,

However, Barnes teaches:
wherein the processor is further configured to control the display to display the image in a color different from a color of the external light emitted from the external apparatus (Figs. 6, 8, col. 14 lines [22-56]. Barnes describes the concept of displaying the image with the adjusted color output (brighter and different color tone) based at least partly to the ambient brightness 112 of the external environment).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings the remote control mode teachings of modified Yoon with the ambient light adjustment of Barnes to bright up the remote control device for user easily estimate where the remote control device is without looking at it.

Re-claims 7 and 15,
Yoon-Shim-Fleizach-Barnes teaches the apparatus and method in claims 5 and 13, respectively, but Yoon fails to teach an apparatus and method, wherein the at least one color comprises a plurality of different colors, and 49wherein the processor is further configured to control the display to display the image with the plurality of different colors arranged in the predetermined direction.

wherein the at least one color comprises a plurality of different colors, and 49wherein the processor is further configured to control the display to display the image with the plurality of different colors arranged in the predetermined direction (Figs. 1, 4, 6, col. 14 lines [22-56]. Barnes describes the concept of displaying an image with the adjusted color output (i.e. multiple different color tone shown in Fig. 6) based at least partly to the ambient brightness 112 of the external environment).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings the remote control mode teachings of modified Yoon with the ambient light adjustment of Barnes to bright up the remote control device for user easily estimate where the remote control device is without looking at it.

	Re-claims 8 and 16,
	in addition to what Yoon-Shim-Fleizach-Barnes teaches in claims 5 and 13, respectively, claims 8 and 16 are having similar limitations in scope of claims 5 and 13; therefore, they are rejected under similar rationale.
 

Response to Arguments
 	Applicant's argument filed on 02/10/2021 with respect to amended claims 1, 9 and 17 have been considered but are moot in another ground of rejection with the same references.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN S NGUYEN/Primary Examiner, Art Unit 2145